 



Ex 10.2

GUARANTY OF TALX EMPLOYER SERVICES, LLC

     THIS GUARANTY OF TALX EMPLOYER SERVICES, LLC, a Missouri limited liability
company, (the “Guaranty”) dated this 31st day of March, 2004 is executed and
delivered by undersigned (“Guarantor”) in favor of LASALLE BANK NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent (“Agent”)
pursuant to the terms of the Loan Agreement (hereinafter defined). Furthermore,
the term “Loan Documents” and all other capitalized terms used herein but not
otherwise defined herein have the meanings given them in the Loan Agreement.

WITNESSETH:

     WHEREAS, TALX Corporation, a Missouri corporation (“Borrower”) obtained an
Aggregate Commitment in the principal amount of up to Forty Million and 00/100
Dollars ($40,000,000.00) pursuant to that certain Loan Agreement dated March 27,
2002 entered into by the Borrower, Agent, and Southwest Bank of St. Louis
(“Southwest”) (the “Initial Loan Agreement”), as amended by that First Amendment
to Loan Agreement dated July 29, 2002 among Borrower, Agent and Southwest (the
“First Amendment”), as further amended by that Second Amendment to Loan
Agreement dated January 27, 2003 among Borrower, Agent, and Southwest (the
“Second Amendment”), as further amended by that Third Amendment to Loan
Agreement dated June 30, 2003 among Borrower, Agent and Southwest (the “Third
Amendment”).

     WHEREAS, in order to refinance the indebtedness outstanding under the
Initial Loan Agreement, First Amendment, Second Amendment and Third Amendment,
Borrower, Agent, Southwest and the Lenders named therein (hereto collectively
the “Lenders”) are entering into that Amended and Restated Loan Agreement of
even date herewith increasing the Aggregate Commitment to an amount up to Eighty
Three Million and 00/100 Dollars ($83,000,000.00)(the “Amended and Restated Loan
Agreement”) (collectively, the Initial Loan Agreement as so amended by the First
Amendment, Second Amendment, Third Amendment, and the Amended and Restated Loan
Agreement and as may be amended, restated, and modified from time to time, is
referred to herein as the “Loan Agreement”), pursuant to which loans made to
Borrower thereunder (each a “Loan” and collectively “Loans”) are evidenced by
certain Revolving Notes and Term Notes dated of even date therewith in the
aggregate amount of up to Eighty Three Million and 00/100 Dollars
($83,000,000.00) and which are all due and payable at the times and pursuant to
the terms and conditions of the Loan Agreement (collectively, the Revolving
Notes and Term Notes as each may be amended, restated or modified from time to
time, are referred to herein as the “Notes”).

     WHEREAS, Agent and Lenders acknowledge that portions of the Loans are being
used to finance the purchase of certain assets by Guarantor;

     WHEREAS, this Guaranty is to be secured by, inter alia, a Security
Agreement of even date herewith executed by Guarantor, reference to which is
made for the rights of the Agent for the ratable benefit of the Lenders to
accelerate the maturity of the Notes or Obligations (hereinafter defined)
guaranteed hereby, and Guarantor, by execution of this Guaranty, hereby

 



--------------------------------------------------------------------------------



 



acknowledges receipt of copies of all Loan Documents and represents it has read
and understands such Loan Documents; and

     WHEREAS, Guarantor executes this Guaranty in the favor of Agent for the
ratable benefit of the Lenders in order to induce Lenders to make Loans and any
other advances, loans, extensions of credit, future advances or additional
loans, directly or indirectly, to Borrower and to grant to Borrower such
renewals, extensions, forbearances, releases of collateral or other
relinquishments of rights as Lender may deem advisable.

     NOW, THEREFORE, in consideration of the execution and delivery by the
Lenders of the Loan Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the Guarantor,
the Guarantor hereby agrees with the Agent as follows:

     1. ABSOLUTE GUARANTY. The Guarantor unconditionally, absolutely, and
irrevocably guarantees, for the ratable benefit of Lenders and for the ratable
benefit of each and every present and future holder or holders of the Notes (all
hereinafter called the “Lender”), the full and prompt payment to the Lender at
maturity (whether at the stated maturities thereof, or by acceleration or
otherwise) of the present or future indebtedness of the Borrower evidenced by
the Loan Agreement and the Notes, together with all other present or future
obligations and liabilities of the Borrower under and pursuant to the Loan
Documents as the same or any thereof may from time to time be amended, restated
and modified (all of which indebtedness, obligations and liabilities being
herein called the “Indebtedness Hereby Guaranteed”) and the full and prompt
performance and observance by the Borrower of all of the warranties, covenants
and agreements provided by the Loan Documents to be performed and observed by
the Borrower (herein called the “Obligations”); and to this end the Guarantor
covenants and agrees to take all such actions necessary to enable the Borrower
to observe and perform and to refrain from taking any action which would prevent
the Borrower from observing and performing each and every Obligation.

     2. CONTINUING GUARANTY. This Guaranty shall be a continuing guaranty, shall
be binding upon the Guarantor, its successors and assigns, and shall remain in
full force and effect, and shall not be discharged, impaired or affected by
(a) the existence or continuance of any obligation on the part of the Borrower
on or with respect to the Indebtedness Hereby Guaranteed, or any Obligation
under the Loan Documents; (b) the power or authority (or any lack thereof) of
the Borrower to issue the Notes or to execute, acknowledge or deliver any other
Loan Document; (c) the validity or invalidity of the Notes or any other Loan
Document; (d) any defense whatsoever that the Borrower may or might have to the
payment of the Indebtedness Hereby Guaranteed or to the performance or
observance of any of the terms, provisions, covenants and agreements contained
in the Notes or other Loan Documents; (e) any limitation or exculpation of
liability on the part of the Borrower; (f) the dissolution of the Borrower;
(g) the transfer by the Borrower of all or any part of the property referred to
in the Loan Documents to any other corporation, person or entity; (h) any sale,
pledge, surrender, indulgence, alteration, substitution, exchange, change in,
additions to, renewals of, extension, modification or other disposition of any
of the Indebtedness Hereby Guaranteed, or any of the Obligations, all of which
the Lender is hereby expressly authorized to make from time to time without
notice to the Guarantor, or to anyone; (i) the acceptance by the Lender of any
security for, or other guarantors

 



--------------------------------------------------------------------------------



 



upon, all or any part of the Indebtedness Hereby Guaranteed or Obligations;
(j) any failure, neglect or omission on the part of the Lender to realize or
protect any of the Indebtedness Hereby Guaranteed or any collateral or security
therefor, or to exercise any lien upon or right or appropriation of any moneys,
credits or property of the Borrower toward the liquidation of the Indebtedness
Hereby Guaranteed or any application of payments or credits thereon; (k) any
right, claim or offset which Guarantor may have against the Borrower; or (l) any
defense (other than the payment of the Indebtedness Hereby Guaranteed and
performance of the Obligations, in accordance with its terms) that the Guarantor
may or might have to its respective undertakings, liabilities and obligations
hereunder, each and every such defense being hereby waived by the Guarantor; it
being understood and agreed that this Guaranty, and the undertakings,
liabilities and obligations of the Guarantor hereunder shall not be affected,
discharged, impaired or varied by any act, omission or circumstance whatsoever
(whether or not specifically enumerated above) except the due and punctual
payment of the Indebtedness Hereby Guaranteed and performance of the
Obligations, and then only to the extent thereof; or (m) any understanding or
agreement that any other person, firm or corporation was or is to execute this
Guaranty or the Notes or any of the Loan Documents.

     3. NO OBLIGATION TO PROCEED AGAINST BORROWER. The Lender shall have the
exclusive right to determine how, when and what application of payments and
credits, if any, shall be made on the Indebtedness Hereby Guaranteed or the
Obligations, or any part thereof; and in order to hold the Guarantor liable
hereunder there shall be no obligation on the part of the Lender, or anyone, at
any time, to proceed against the Borrower, its properties or estates, or any one
of them, or to proceed against any other guarantors, or to resort to any
collateral, security, property, liens, or other rights or remedies whatsoever.

     4. BANKRUPTCY OF GUARANTOR. The bankruptcy of Guarantor shall not terminate
this Guaranty, whether or not a claim against the estate of such bankrupt
Guarantor is made, and shall not terminate this Guaranty as to the estate of the
bankrupt Guarantor.

     5. NO OBLIGATION TO PROCEED AGAINST ANY GUARANTOR. The Lender shall have
the right to enforce this Guaranty against Guarantor for and to the full amount
of the Indebtedness Hereby Guaranteed, with or without enforcing or attempting
to enforce the Loan Documents against Borrower or any other guaranty against any
other guarantor, or any security for the obligation of any of them, and whether
or not proceedings or steps are pending or have been taken or have been
concluded to enforce or otherwise realize upon the obligation or security of the
Borrower or any other guarantor, or any of them; and the payment of any amount
or amounts by Guarantor, pursuant to its obligations hereunder, shall not in any
way entitle such Guarantor, either at law, in equity, or otherwise, to any
right, title, or interest (whether by way of subrogation or otherwise) in and to
any of the Indebtedness Hereby Guaranteed, or any principal or interest payments
theretofore, then, or thereafter at any time made by the Borrower or any other
guarantor, or any of them, on the Indebtedness Hereby Guaranteed, or made by
anyone on behalf of the Borrower, or in and to any security therefor, unless and
until the full amount of the Indebtedness Hereby Guaranteed has been fully paid.

     6. TIME OF ESSENCE. Time is of the essence of this Guaranty and of the
performance of each term, covenant and provision hereof.

 



--------------------------------------------------------------------------------



 



     7. WAIVER OF NOTICE. All diligence in collection or protection, and all
presentment, demand, protest and/or notice of dishonor, protest, and of default
and of non-payment and of the creation and existence of any and all of the
Indebtedness Hereby Guaranteed or of performance or non-performance of any
Obligation, and of any security and collateral therefor, and of the acceptance
of this Guaranty, and of any and all extensions of credit and indulgence
hereunder, are expressly waived by the Guarantor.

     8. TRANSFER OF DEBT BY LENDER. The Lender may, without any notice
whatsoever to anyone, sell, assign, or transfer all or any part of the
Indebtedness Hereby Guaranteed, or grant participations in the Indebtedness
Hereby Guaranteed, and in any and every such event, each and every immediate and
successive assignee, transferee, holder of or participant in all or any part of
the Indebtedness Hereby Guaranteed shall have the right to enforce this Guaranty
by suit or otherwise, for the benefit of such assignee, transferee, holder or
participant, as fully as if such assignee, transferee, holder or participant
were herein by name specifically given such rights, powers, and benefits.

     9. SUCCESSORS AND ASSIGNS. This Guaranty, and each and every part hereof,
shall be binding upon the Guarantor, successors and assigns of Guarantor, and
shall inure to the pro rata benefit of each and every future holder of the Notes
or any interest in the Indebtedness Hereby Guaranteed pursuant to the terms of
the Loan Agreement.

     10. DELIVERY OF NOTE. The delivery of the Notes or any other promissory
note evidencing the Indebtedness Hereby Guaranteed for value to any person
shall, without more, constitute conclusive evidence of the acceptance hereof,
and of the reliance hereon by each and every from time to time holder of the
Note or any interest in the Indebtedness Hereby Guaranteed.

     11. MASCULINE, FEMININE, PLURAL. As used herein, the masculine gender shall
include the feminine, and the singular case shall include the plural and the
plural the singular, wherever the same may be applicable.

     12. BANKRUPTCY OF BORROWER. Notwithstanding any modification, discharge, or
extension of the Indebtedness Hereby Guaranteed or any amendment, modification,
stay or cure of the Lender’s rights under the Notes, or other Loan Documents
which may occur in any bankruptcy or reorganization case or proceeding affecting
the Borrower, whether permanent or temporary, and whether or not assented to by
the Lender, the Guarantor hereby agrees that it shall be obligated hereunder to
pay the Indebtedness Hereby Guaranteed and discharge the other Obligations in
accordance with the terms of the Notes, and other Loan Documents and the terms
of this Guaranty as in effect on the date hereof.

     Guarantor understands and acknowledges that by virtue of this Guaranty it
has specifically assumed any and all risks of a bankruptcy or reorganization
case or proceeding affecting the Borrower; and, as an example and not by way of
limitation, a subsequent modification of the Notes in any reorganization case
concerning the Borrower shall not affect the obligation of the Guarantor to pay
the indebtedness evidenced by the Note and all other Indebtedness Hereby
Guaranteed in accordance with its original terms.

 



--------------------------------------------------------------------------------



 



     13. RETURN OF PAYMENT. Guarantor hereby agrees that if at any time all or
any part of any payment theretofore applied by Lender to any Indebtedness Hereby
Guaranteed is rescinded or returned by Lender for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy, liquidation or
reorganization of any party), the Indebtedness Hereby Guaranteed shall, for the
purposes of this Guaranty, be deemed to have continued in existence to the
extent of such payment, notwithstanding such application by Lender, and this
Guaranty shall continue to be effective or be reinstated, as the case may be, as
to the Indebtedness Hereby Guaranteed, all as though such application by Lender
had not been made.

     14. COSTS AND EXPENSES. In addition to all other amounts payable by
Guarantor hereunder, Guarantor hereby agrees to pay to Lender upon demand any
and all costs and expenses, including court costs and reasonable attorney’s fees
which the Lender may incur (a) in enforcing the obligations of the Guarantor
hereunder; or (b) in preparing to collect or enforce the Indebtedness Hereby
Guaranteed and the Obligations or in collecting or enforcing the same, in each
case whether or not suit or action is filed.

     15. PARTIAL INVALIDITY. If any term of this Guaranty, or the application
thereof to a person or circumstance, shall to any extent be declared invalid or
unenforceable, the remainder of this Guaranty, or the application of such term,
to persons or circumstances other than those to which it is invalid or
unenforceable shall not be affected thereby and each term of this Guaranty shall
remain valid and enforceable to the fullest extent permitted by applicable law.
Notwithstanding anything in this Guaranty to the contrary, the right to recover
against the Guarantor under this Guaranty shall not exceed $1 less than the
amount which would render any of the Guarantor’s obligations under this Guaranty
void or voidable under applicable law, including fraudulent conveyance law.

     16. ASSIGNMENT OF GUARANTY. Lender may without prior notice assign this
Guaranty in whole or in part but shall notify Guarantor after such assignment.

     17. SETOFF. In addition to all liens upon, and rights of setoff against the
moneys, securities, or other property of Guarantor given to Lender by law,
Lender shall have a lien upon and a right of setoff against all moneys,
securities, and other property of Guarantor now or hereafter in the possession
of or on deposit with Lender, whether held in a general or special account or
deposit, or for safekeeping or otherwise; and every such lien and right of
setoff may be exercised so long as there is any Existing Default under the Loan
Agreement without demand upon or notice to Guarantor. No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such lien, or
by any delay in so doing, and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by an instrument in writing executed by Lender.

     18. SUBORDINATION OF DEBT OF BORROWER. Any indebtedness of Borrower now or
hereafter held by Guarantor, whether secured or unsecured, and if secured, the
security for same, is hereby subordinated to the indebtedness of Borrower to
Lender; and, so long as there is any Existing Default under the Loan Agreement,
such indebtedness of Borrower to Guarantor shall be collected, enforced, and
received by Guarantor as trustee for Lenders and be paid over to Lenders on
account of the indebtedness of Borrower to Lenders but without

 



--------------------------------------------------------------------------------



 



reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty.

     19. AUTHORIZATION OF BORROWER’S DEBT. It is not necessary for Lender to
inquire into the authority or powers of Borrower or the officers, directors,
partners, or agents acting or purporting to act on Borrower’s behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

     20. GOVERNING LAW; NO THIRD PARTY RIGHTS. This Guaranty is to be governed
by and construed and interpreted in accordance with the internal Laws of the
State of Illinois applicable to contracts made and to be performed wholly within
such state, without regard to choice or conflicts of law principles. This
Guaranty is solely for the benefit of the Guarantor and Agent and the Lenders
and their respective successors and assigns pursuant to the terms of the Loan
Agreement, and no other person has any right, benefit, priority or interest
under, or because of the existence of, this Guaranty.

     21. WAIVER OF DEFENSES. Guarantor does hereby expressly waive any and all
rights, remedies, benefits, or defenses which might otherwise be available to a
guarantor or surety under the laws of the State of Illinois, and any defense
based upon a claim that Lender’s demands or claims against the undersigned are
not compensable because the fair market value of the security for the
Indebtedness Hereby Guaranteed, in its state of completion as of the date of
such demands or claims, was at least equal to the Indebtedness Hereby
Guaranteed.

     22. INCONSISTENCY. To the extent the provisions of this Guaranty conflict
with the provisions of the Loan Agreement, the Loan Agreement shall govern.

     23. HEADINGS. The headings of this Guaranty are inserted for convenience of
reference only and shall not be applied in construing the provisions of this
Guaranty.

     24. JOINT AND SEVERAL. The agreements, obligations, warranties and
representations or Guarantor hereunder are joint and several if Guarantor is
more than one person or entity, and are independent of the obligations of
Borrower.

     25. CUMULATIVE REMEDIES. The rights and remedies herein provided are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights or remedies provided by law.

     26. CHOICE OF FORUM. SUBJECT ONLY TO THE EXCEPTION IN THE NEXT SENTENCE,
GUARANTOR AND AGENT HEREBY AGREE TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL
COURT OF THE NORTHERN DISTRICT OF ILLINOIS AND THE STATE COURTS OF ILLINOIS
LOCATED IN COOK COUNTY AND WAIVES ANY OBJECTION BASED ON VENUE OR FORUM NON
CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED THEREIN, AND AGREES THAT ANY
DISPUTE CONCERNING THE RELATIONSHIP BETWEEN AGENT AND GUARANTOR OR THE CONDUCT
OF ANY OF THEM IN CONNECTION WITH THIS GUARANTY OR OTHERWISE SHALL BE HEARD ONLY
IN THE COURTS DESCRIBED ABOVE. NOTWITHSTANDING THE FOREGOING: (1) AGENT SHALL
HAVE THE RIGHT TO BRING ANY ACTION OR

 



--------------------------------------------------------------------------------



 



PROCEEDING AGAINST GUARANTOR OR ITS PROPERTY IN ANY COURTS OF ANY OTHER
JURISDICTION DEEMED NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE
COLLATERAL, OR OTHER SECURITY FOR THE LOAN OBLIGATIONS, AND (2) GUARANTOR AND
AGENT ACKNOWLEDGE THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY
PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE
JURISDICTIONS.

     27. WAIVER OF JURY TRIAL. GUARANTOR AND AGENT HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR (2) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE GUARANTOR AND AGENT OR EITHER OF
THEM IN RESPECT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. GUARANTOR AND
AGENT AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT EITHER MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS GUARANTY WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE GUARANTOR OR AGENT TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

     28. SERVICE OF PROCESS. GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO GUARANTOR AT ITS ADDRESS
SET FORTH ON THE SIGNATURE PAGE HERETO, AND SERVICE SO MADE SHALL BE DEEMED TO
BE COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE
U.S. MAILS; OR AT AGENT’S OPTION, BY SERVICE UPON CT CORPORATION, WHICH
GUARANTOR IRREVOCABLY APPOINTS AS GUARANTOR’S AGENT FOR THE PURPOSE OF ACCEPTING
SERVICE OF PROCESS WITHIN THE STATE OF ILLINOIS. AGENT SHALL PROMPTLY FORWARD BY
REGISTERED MAIL ANY PROCESS SO SERVED UPON SAID AGENT TO GUARANTOR AT ITS
ADDRESS ON THE SIGNATURE PAGES HERETO. NOTHING IN THIS SECTION SHALL AFFECT THE
RIGHT OF AGENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(signatures on following page)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has signed and sealed this Guaranty on
the day and year first written above.

         

  TALX EMPLOYER SERVICES, LLC, a
Missouri limited liability company
 
       

  By: /s/ L. Keith Graves
 
   

--------------------------------------------------------------------------------


  Name: L. Keith Graves
 
   

--------------------------------------------------------------------------------


  Title: CFO
 
   

--------------------------------------------------------------------------------

 
       

  WITH A NOTICE ADDRESS OF:
 
  1850 Borman Court

 

--------------------------------------------------------------------------------

 
  St. Louis, MO 63146

 

--------------------------------------------------------------------------------

 
   

 

--------------------------------------------------------------------------------

 
       

  AND COPY TO:

  Karen W. Fries, Esq.

  Bryan Cave LLP

  One Metropolitan Square, Suite 3600

  St. Louis, MO 63102-2750

 